                       THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

                                                       )
UNITED STATES OF AMERICA                               )
                                                       )   DECLARATION OF TAKING
               Plaintiff,                              )
                                                       )
       vs.                                             )
                                                       )   CIVIL NO. 7:20-CV-242
38.307 ACRES OF LAND, MORE OR LESS,                    )
                                                       )
SITUATE IN HIDALGO COUNTY, STATE OF                    )
                                                       )
TEXAS; AND CASCADE REAL ESTATE                         )
                                                       )
OPERATING, L.P.,                                       )
               Defendant.

                             DECLARATION OF TAKING
        I, Loren Flossman, Acquisition Program Manager, Wall Program Management
Office, U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol,
U.S. Customs and Border Protection, Department of Homeland Security, under the
authority delegated to me by the Act of Congress approved November 25, 2002, as Public
Law 107-296, 116 Stat. 2311 and codified at 6 U.S.C. §§ 202, 251, and 557, which
transferred certain authorities of the Attorney General to the Secretary of Homeland
Security; and by DHS Delegation No. 7010.3(II)(B), which delegated land acquisition
authority from the Secretary of Homeland Security to the Commissioner of U.S. Customs
and Border Protection; and by CBP Delegation 18-200, which delegated land acquisition
authority of $5 million dollars or less to the Acquisition Program Manager, Wall Program
Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
Border Patrol; do hereby declare that:
       1.      The authority for the acquisition of the estate in the properties taken is set
forth in Schedule A.
2.     The public purpose for which the properties are taken is set forth in Schedule B.

3.     The legal description of the properties taken is set forth in Schedule C.
4.     A map or plat showing the lands being taken is set forth in Schedule D.
5.     The estate taken in the properties is set forth in Schedule E.
6.     The amount estimated to be just compensation for the taking, which sum I caused
       to be deposited in the Registry of the Court for the use and benefit of the persons
       entitled to it, is set forth in Schedule F. I am of the opinion that the ultimate award
       for the taking will be within the limit prescribed by law on the price to be paid for
       it.
7.     The names and addresses of known parties who have or may claim an interest in
       the property are set forth in Schedule G.
8.     The United States of America made best efforts to negotiate acquisition of the
       property interest sought prior to filing this condemnation action.


       I, Loren Flossman, Acquisition Program Manager, Wall Program Management

Office, U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol,

U.S. Customs and Border Protection, Department of Homeland Security, state and

declare that the property rights acquired are taken in the name of and for the use of the

United States of America under the authority and for the public purpose stated herein.


       IN WITNESS WHEREOF, the United States of America, by direction of the

Secretary of the Department of Homeland Security and the Chief, U.S. Border Patrol,

                                                                                   26
U.S. Customs and Border Protection, hereunto authorized, subscribes his name this ____

day of ______________,
         August        2020 in the City of Washington, District of Columbia.
UNITED STATES OF AMERICA
                       Digitally signed by Loren
     Loren             Flossman
                       Date: 2020.08.26 09:52:57
     Flossman
BY:_____________________________________
                       -04'00'

   Loren Flossman
   Acquisition Program Manager
   Wall Program Management Office
   U.S. Border Patrol Program Management Office Directorate
   U.S. Border Patrol
   U.S. Customs and Border Protection
   Department of Homeland Security
